Exhibit 10.42

HUDSON CITY BANCORP, INC.

AMENDED AND RESTATED 2011 STOCK INCENTIVE PLAN

VARIABLE DEFERRED STOCK UNIT AWARD NOTICE – EMPLOYEES

Name:

I.D. Number:

Address:

This Variable Deferred Stock Unit Award Notice is intended to set forth the
terms and conditions on which a Variable Deferred Stock Unit Award has been
granted under the Hudson City Bancorp, Inc. Amended and Restated 2011 Stock
Incentive Plan. Set forth below are the specific terms and conditions applicable
to this Variable Deferred Stock Unit Award. Attached as Exhibit A are its
general terms and conditions.

 

Variable Deferred Stock Units       Effective Date    3/30/2012    Class of
Shares*    Common    Target No. of Awarded Units*      

Compensation for Service as

[Director or Employee]

   Employee    Vesting Date*    3/30/2015    Performance Vesting Conditions   
See Appendix B to Exhibit A    Settlement Date*    3/30/2015    Medium of
Settlement    Shares of Common Stock    Voting Rights    None prior to
Settlement Date    Dividend Equivalent Rights:       Vested Units    Yes   
Unvested Units    Yes   

 

* Subject to adjustment as provided in the Plan and Exhibit A.

By signing where indicated below, Hudson City Bancorp, Inc. (the “Company”)
grants this Variable Deferred Stock Unit Award upon the specified terms and
conditions, and the Award Recipient acknowledges receipt of this Variable
Deferred Stock Unit Award Notice, including Exhibit A, and agrees to observe and
be bound by the terms and conditions set forth herein.

 

HUDSON CITY BANCORP, INC.      AWARD RECIPIENT

By:

 

 

    

 



--------------------------------------------------------------------------------

EXHIBIT A

HUDSON CITY BANCORP, INC. AMENDED AND RESTATED 2011 STOCK INCENTIVE PLAN

VARIABLE DEFERRED STOCK UNIT AWARD NOTICE

General Terms and Conditions

Section 1. Size and Type of Award. A Deferred Stock Unit (a “Unit”) represents a
right under the Hudson City Bancorp, Inc. Amended and Restated 2011 Stock
Incentive Plan (the “Plan”) to receive one share of Common Stock, par value $.01
per share, (a “Share”) of Hudson City Bancorp, Inc. (the “Company”), or, to the
extent provided in the Award Notice, as defined below, a monetary value equal to
the Fair Market Value of a Share, on a specified future date if certain
conditions have been satisfied. The target number of Units awarded to you (the
“Awarded Units”) is shown on the Variable Deferred Stock Award Notice to which
these General Terms and Conditions are attached (the “Award Notice”). Units may
be awarded as compensation for service either as a non-employee director or as
an officer or employee of the Company or certain affiliates. The Award Notice
states the type of services for which you have been awarded the Awarded Units.

Section 2. Vesting and Transfer Restrictions.

(a) Vesting Dates. The Vesting Dates for your Awarded Units are specified on the
Award Notice.

(b) Vesting Conditions. There are conditions you must satisfy before your
Variable Deferred Stock Unit Award will vest:

(i) As a general rule, you must remain in the continuous service of the Company,
Hudson City Savings Bank or an affiliate of the Company by which you are
employed or for which you perform services as a non-employee (your “Employer”)
through a Vesting Date shown in this Award Notice in order to be vested in the
Awarded Units that vest on that date (“Service Conditions”).

(ii) Any performance condition(s) specified in this Variable Deferred Stock Unit
Award Notice must be met as of the end of their respective Performance
Measurement Period(s) as determined by the Committee on the basis of such
evidence as it deems appropriate (“Performance Conditions”). The number of
Units, if any, which will vest under this Variable Deferred Stock Unit Award,
will be determined based on the Awarded Units, and on the level of satisfaction
of the Performance Condition(s) as described in Appendix B hereto. The number of
Units vesting under each Performance Target shall be separately calculated, and
then totaled, with the sum then rounded to the closest whole Unit (such number
of Units, the “Performance-Adjusted Units”).

As a general rule, if you have satisfied BOTH the Service Conditions and the
Performance Conditions, your right to the Performance-Adjusted Units will be
nonforfeitable.

(c) Accelerated Vesting.

(i) In the event of your termination due to death, Disability (as defined in the
Plan) or Retirement (as defined in the Plan), you will be deemed to have
satisfied any Service Condition applicable to a pro-rated portion of your
Awarded Units that have not previously vested or been forfeited. If any
applicable Performance Conditions are satisfied, whether before or after your
termination of service, the number of resulting Performance Adjusted Units that
will vest will be equal to the total number of Performance Adjusted Units
multiplied by a fraction, the numerator of which is the number of days in the
period beginning on the Award Date and ending the date of termination of Service
and the denominator of which is the number of days in the period beginning on
the Award Date and ending on the Vesting Date, rounded to the nearest whole
Unit.

(ii) In addition, in the event of a Change in Control (as defined in the Plan),
any applicable Performance Conditions for which the Performance Measurement
Period has not concluded will be deemed to have been achieved (or achieved at
the target level if more than one level of achievement has been contemplated) as
of the date of the Change in Control and the resulting Performance-Adjusted
Units will be deemed to have satisfied any applicable Service Condition upon
your subsequent discharge without Cause (as defined in the Plan) or your
resignation with Good Reason prior to the applicable Vesting Date. You will be
considered to have Good Reason for a voluntary resignation if the effective date
of resignation occurs within ninety (90) days after any of the following:
(a) the failure of your Employer (whether by act or omission of its Board of
Directors, or otherwise) to appoint or re-appoint or elect or re-elect you to
the position(s) which you held immediately prior to the Change in Control (other
than to any such position as an officer of its Board of Directors), or to a more
senior office; (b) if you are or become a member of the Board of Directors of
your Employer, the failure of the shareholders (whether in an election in which
you stand as a nominee or in an election where you are not a nominee) to elect
or re-elect you to membership at the expiration of your term of membership,
unless such failure is a result of your refusal to stand for election; (c) a
material failure by your Employer, whether by amendment of its certificate of
incorporation or organization, by-laws, action of its Board of Directors or
otherwise, to vest in you the functions, duties, or responsibilities prescribed
in an employment or retention agreement (other than such functions, duties or
responsibilities associated with a position as an officer of the Board of
Directors); provided that you shall have given notice of such failure to the
Company and your Employer and your Employer has not fully cured such failure
within thirty (30) days after such notice is deemed given; (d) any reduction of
your rate of base salary in effect from time to time, whether or not material,
or any failure (other than due to reasonable administrative error that is cured
promptly upon notice) to pay any portion of your compensation as and when due;
(e) any change in the terms and conditions of any compensation or benefit
program in which you participate which, either individually or together with
other changes, has a material adverse effect on the aggregate value of your
total compensation package, disregarding for this purpose

 

Page 2 of 5



--------------------------------------------------------------------------------

any change that results from an across-the-board reduction that affects all
similarly situated employees in a similar manner; provided that you shall have
given notice of such material adverse effect to the Company and your Employer,
and your Employer has not fully cured such failure within thirty (30) days after
such notice is deemed given; (f) any material breach by your Employer of any
material term, condition or covenant contained in an employment or retention
agreement; provided that you shall have given notice of such material breach to
the Company and your Employer, and your Employer has not fully cured such
failure within thirty (30) days after such notice is deemed given; (g) a change
in your principal place of employment, without your consent, to a place that is
not the principal executive office of your Employer or a relocation of your
Employer’s principal executive office to a location that is both more than
twenty-five (25) miles away from your principal residence and more than
twenty-five (25) miles away from the location of your Employer’s principal
executive office on the date of the Change in Control; or (h) if you are the
Chief Executive Officer of the Company immediately prior to the Change in
Control, any event or series of events that results in your ceasing to be the
Chief Executive Officer (or most senior executive officer, however denominated)
of a successor company (I) whose common equity securities are traded on a
national securities exchange and (II) that is the owner of 100% of the
outstanding common stock of Hudson City Savings Bank or its successor and
(III) that is not controlled (within the meaning of the federal Change in Bank
Control Act) by any other person or entity.

(d) Forfeitures. If you terminate service with the Company prior to a Vesting
Date, you will forfeit any Variable Deferred Stock Units that are scheduled to
vest on that Vesting Date, except to the extent the accelerated vesting
provisions apply. When you forfeit Variable Deferred Stock Units, all of your
interest in such Units and any related Dividend Equivalents will be canceled
without consideration.

(e) Definition of Service. For purposes of determining the vesting of your
Awarded Units, you will be deemed to be in the service of the Company for so
long as you serve in any capacity as an employee, officer, non-employee director
or consultant of the Company or Hudson City Savings Bank.

(f) Transfer Restrictions.

(i) General Rule. As a general rule, you may not sell, assign, transfer, give
away, pledge or hypothecate, directly or indirectly, in any manner, your rights
to Variable Deferred Stock Units and any related Dividend Equivalents.

(ii) Beneficiaries. You may designate a Beneficiary to receive any
Performance-Adjusted Units that vest on account of your death. To name a
Beneficiary, complete the attached Appendix A and file it with the Corporate
Secretary of Hudson City Bancorp, Inc.

(iii) Testamentary Transfers. In the absence of an effective Beneficiary
designation, your Performance-Adjusted Units may be transferred upon your death
by will or the laws of descent and distribution.

Section 3. No Dividend or Voting Rights; Dividend Equivalents.

(a) Awarded Units represent a contingent right to receive a variable number of
Shares in the future. They do not represent a current interest in issued and
outstanding Shares. Therefore, your Awarded Units do not carry voting rights or
entitle you to receive dividends.

(b) If and to the extent stated in the Award Notice, you have been awarded
Dividend Equivalents with respect to your vested and/or unvested Units. If you
have been awarded Dividend Equivalents with respect to unvested Units, you will
receive a monetary payment, for each Performance Adjusted Unit, equal to the
cash dividend payable with respect to one Share for each dividend record date
that occurs after the Effective Date and prior to the date on which all
applicable Service Conditions and Performance Conditions have been (or are
deemed to have been) satisfied. This payment will be made on or as soon as
practicable after the date on which all applicable Service Conditions and
Performance Conditions have been (or are deemed to have been) satisfied. If you
have been awarded Dividend Equivalents with respect to vested Units, you will
receive a monetary payment, for each Performance-Adjusted Unit, equal to the
cash dividend payable with respect to one Share for each dividend record date
that occurs after the date on which all applicable Service Conditions and
Performance Conditions have been (or are deemed to have been) satisfied and
prior to the Settlement Date. These payments will be made at or about the same
time as the corresponding dividend is paid to shareholders of record.

Section 4. Settlement of Units.

(a) The Settlement Date for your Performance-Adjusted Units is shown on the
Award Notice. On the Settlement Date, each of your outstanding and vested
Performance-Adjusted Units will, automatically and without any action on your
part, be converted into one Share (if the Award Notice states that Shares are
the medium of settlement) or a monetary payment equal to the Fair Market Value
of a Share on the Settlement Date (if the Award Notice states that cash is the
medium of settlement). The Performance-Adjusted Units will be canceled and the
Shares (or, if applicable, monetary payments) into which they have been
converted will be transferred to you or at your direction. On and after the
record date for this transfer, any Shares transferred will have the same voting
and dividend rights applicable to other issued and outstanding Shares. If a
Change in Control occurs prior to the Settlement Date, each Performance Adjusted
Unit whose Settlement Date has not occurred will be converted into a monetary
payment equal to the value of a Share immediately prior to the Change in Control
(as determined by the Committee), which payment shall accrue interest, to be
credited and compounded quarterly during the period beginning on the date of the
Change in Control and ending on the Settlement Date, at the highest rate of
interest paid by the Bank or its successor during the quarter on any certificate
of deposit.

 

Page 3 of 5



--------------------------------------------------------------------------------

(b) If a Change in Control (as defined in the Plan) occurs and such a Change in
Control also constitutes a “change in ownership or effective control” of your
“service recipient” or a “change in ownership or effective control” of “a
substantial portion of the assets” of your “service recipient” (in each case as
defined in section 409A of the Internal Revenue Code of 1986 and the regulations
thereunder), and you experience a separation from service with your Employer
during the two (2) year period immediately following such Change in Control,
then any subsequent Settlement Date of any vested Performance-Adjusted Unit
shall be accelerated to the date of such separation from service.

(c) If your service terminates due to death or Disability (as defined in the
Plan), then any subsequent Settlement Date of any vested Performance-Adjusted
Unit shall be accelerated to the date of such termination.

Section 5. Taxes. The Company’s obligation to deliver Shares in settlement of
the Performance-Adjusted Units is conditioned on your making arrangements
satisfactory to the Company for the funding and remittance to the applicable
authorities of any and all federal, state and local taxes required to be
withheld and remitted at the source. The Company, in its discretion, may require
that funds needed to satisfy minimum required federal, state and local income
and payroll tax withholding be obtained by disposition to the Company, on the
Settlement Date, of Shares issued in settlement of vested Performance-Adjusted
Units having a Fair Market Value equal to the amount of tax required to be
withheld. All monetary payments made under this Award Notice are subject to
applicable federal, state and local withholding requirements.

Section 6. Notices. Any communication required or permitted to be given under
the Plan, including any notice, direction, designation, comment, instruction,
objection or waiver, shall be in writing and shall be deemed to have been given
at such time as it is delivered personally or five (5) days after mailing if
mailed, postage prepaid, by registered or certified mail, return receipt
requested, addressed to such party at the address listed below, or at such other
address as one such party may by written notice specify to the other party:

If to the Company:

Hudson City Bancorp, Inc.

West 80 Century Road

Paramus, New Jersey 07652

Attention: Corporate Secretary

If to the Recipient, to the Recipient’s address as shown in the Company’s
records.

Section 7. Successors and Assigns. This Award Notice shall inure to the benefit
of and shall be binding upon the Company and you and the Company’s and your
respective heirs, successors and assigns.

Section 8. Construction of Language. Whenever appropriate in the Award Notice,
words used in the singular may be read in the plural, words used in the plural
may be read in the singular, and words importing the masculine gender may be
read as referring equally to the feminine or the neuter. Any reference to a
section shall be a reference to a section of this Award Notice, unless the
context clearly indicates otherwise. Capitalized terms not specifically defined
herein shall have the meanings assigned to them under the Plan, as amended from
time to time.

Section 9. Governing Law. This Award Notice shall be construed, administered and
enforced according to the laws of the State of New Jersey without giving effect
to the conflict of laws principles thereof, except to the extent that such laws
are preempted by the federal law. The federal and state courts located in Bergen
County, New Jersey shall have exclusive jurisdiction over any claim, action,
complaint or lawsuit brought under the terms of the Plan. By accepting any
Deferred Stock Units granted under this Award Notice, you, and any other person
claiming any rights under the Award Notice, agree to submit yourself or himself,
and any such legal action as you or he shall bring under the Plan (whether or
not related to this Award Notice or any resulting Deferred Stock Units), to the
sole jurisdiction of such courts for the adjudication and resolution of any such
disputes.

Section 10. Clawback Policy. Notwithstanding anything in the Award Notice to the
contrary, any Performance Adjusted Units and any Shares or monetary payment
delivered in settlement thereof shall be subject to any clawback policy (or
other policy or procedure, however denominated, of similar import) that is
adopted and in effect on the Settlement Date.

Section 11 Internal Revenue Code Section 409A Compliance. Notwithstanding
anything in this Award Notice or the Plan to the contrary, if any payment of
money or property in settlement of an Awarded Unit is payable, by its terms,
upon the separation from service of the Award Recipient who is, at the time of
separation from service, a “specified employee”, such payment shall not be made
prior to, and shall be deferred if necessary until, the earlier of the date
which is six months after separation from service and the date of the Award
Recipient’s death. For purposes of this section 11, the terms “separation from
service” and “specified employee” shall have the meanings assigned to them in
section 409A of the Internal Revenue Code of 1986 and the regulations
thereunder.

Section 12. Amendment. This Award Notice may be amended, in whole or in part and
in any manner not inconsistent with the provisions of the Plan, at any time and
from time to time, by written agreement between the Company and you. No such
amendment, however, shall be effective unless (a) it is designated as an
amendment and (b) it refers expressly to this Award Notice.

Section 13. Plan Provisions Control. This Award Notice and the rights and
obligations created hereunder shall be subject to all of the terms and
conditions of the Plan. In the event of any conflict between the mandatory
provisions of the Plan and the provisions of this Award Notice, the terms of the
Plan, which are incorporated herein by reference, shall control except where
this Award Notice clearly indicates otherwise. In the event of any conflict
between the non-mandatory provisions of the Plan and the provisions of this
Award Notice, the provisions of this Award Notice shall control. By signing this
Award Notice, you acknowledge

Page 4 of 5



--------------------------------------------------------------------------------

receipt of a copy of the Plan. You acknowledge that you may not and will not
rely on any statement of account or other communication or document issued in
connection with the Plan other than the Plan, this Award Notice, and any
document signed by an authorized representative of the Company that is
designated as an amendment of the Plan or this Award Notice.

Page 5 of 5



--------------------------------------------------------------------------------

APPENDIX A TO VARIABLE DEFERRED STOCK UNIT AWARD NOTICE

HUDSON CITY BANCORP, INC. AMENDED AND RESTATED 2011 STOCK INCENTIVE PLAN

Beneficiary Designation Form - Deferred Stock Unit Award

 

GENERAL

INFORMATION

   Use this form to designate the Beneficiary(ies) who may receive Deferred
Stock Unit Awards that become vested at your death.

Name of Person

Making Designation:

                    Employee No.:         

BENEFICIARY

DESIGNATION

   Complete sections A and B. If no percentage of shares is specified, each
Beneficiary in the same class (primary or contingent) shall have an equal share.
If any designated Beneficiary predeceases you, the shares of each remaining
Beneficiary in the same class (primary or contingent) shall be increased
proportionately. A. PRIMARY BENEFICIARY(IES). I hereby designate the following
person as my primary Beneficiary under the Plan, reserving the right to change
or revoke this designation at any time prior to my death as to all outstanding
Performance-Adjusted Units:

Name    Address    Relationship    Birthdate    Share

 

  

 

                                                           %   

 

        

 

  

 

                                                           %   

 

        

 

  

 

                                                           %            
Total = 100% B. CONTINGENT BENEFICIARY(IES). I hereby designate the following
person(s) as my contingent Beneficiary(ies) under the Plan to receive benefits
only if all of my primary Beneficiaries should predecease me, reserving the
right to change or revoke this designation at any time prior to my death as to
all outstanding Performance-Adjusted Units: Name    Address    Relationship   
Birthdate    Share

 

  

 

                                                           %   

 

        

 

  

 

                                                           %   

 

        

 

  

 

                                                           %            
Total = 100%

S

I

G

N

  

H

E

R

E

   I understand that this Beneficiary Designation shall be effective only if
properly completed and received by the Corporate Secretary of Hudson City
Bancorp, Inc. prior to my death, and that it is subject to all of the terms and
conditions of the Plan. I also understand that an effective Beneficiary
designation revokes my prior designation(s) with respect to all outstanding
Deferred Stock Unit Awards under the Hudson City Bancorp, Inc. Amended and
Restated 2011 Stock Incentive Plan.

     

    

     

 

            Date

 

 

Internal Use Only

 

This Beneficiary Designation was received by the Corporate Secretary of Hudson
City Bancorp, Inc. on the date indicated.           Comments     By  

 

    

 

             

Authorized Signature

 

    

Date

 

           



--------------------------------------------------------------------------------

APPENDIX B TO VARIABLE DEFERRED STOCK UNIT AWARD NOTICE

HUDSON CITY BANCORP, INC. AMENDED AND RESTATED 2011 STOCK INCENTIVE PLAN

PERFORMANCE VESTING CONDITIONS

 

A. As to one-half of the Awarded Units: Total Shareholder Return.

1. The Performance Measurement Period: is the period beginning January 1, 2012
and ending December 31, 2014.

2. The Performance Criterion: is the percentile in which the Total Shareholder
Return of Hudson City Bancorp, Inc. over the Performance Measurement Period
falls with respect to the Total Shareholder Returns for the same period for each
of the companies included in the Keefe, Bruyette & Woods Regional Bank Index at
the end of the Performance Measurement Period (but only including such companies
as have a history of public trading for the full Performance Measurement
Period)where Total Shareholder Return is calculated for each company as follows:

TSR = (EP - BP + DIV) / BP

where: “TSR” is the Total Shareholder Return; “EP” is the 20-day average trading
price of a share of the company’s common stock as of December 31, 2014; “BP” is
the 20-day average trading price of a share of the company’s common stock as of
December 31, 2011; and “DIV” is the aggregate reinvested dividends or other
distributions (not including stock dividends) paid with respect to a Share
during the Performance Measurement Period.

3. The Performance Condition: if the Performance Criterion attained is:

(a) below the 25th percentile, then the Performance Condition shall not be
considered satisfied with regard to any of these Awarded Units;

(b) the 25th percentile, then the Performance Condition shall be considered
satisfied with regard to 25% of the targeted amount of these Awarded Units;

(c) the 50th percentile, then the Performance Condition shall be considered
satisfied with regard to 100% of the targeted amount of these Awarded Units; and

(d) the 75th percentile, then the Performance Condition shall be considered
satisfied with regard to 150% of the targeted amount of these Awarded Units; and

(e) a value between the 25th percentile and the 50th percentile, or between the
50th percentile and the 75th percentile, then the Performance Condition shall be
considered satisfied with regard to a percentage of the targeted amount of these
Awarded Units that is interpolated linearly between 25% and 100%, or 100% and
150% respectively, based on where such value falls in such respective range.

 

B. As to one-half of the Awarded Units: Return on Tangible Equity.

1. The Performance Measurement Period: is the period beginning January 1, 2012
and ending December 31, 2012.

2. The Performance Criterion: is the Return on Average Tangible Shareholder
Equity of Hudson City Bancorp, Inc. for the Performance Measurement Period,
calculated by excluding the balance of our intangible assets (such as goodwill)
and their related amortization expenses from the calculation of our return on
average equity (according to Generally Accepted Accounting Principles in effect
as of March 30, 2012) for such period.

3. The Performance Condition: if the Performance Criterion attained is:

(a) less than 5.0%, then the Performance Condition shall be not considered
satisfied with regard to any of these Awarded Units;

(b) 5.0%, then the Performance Condition shall be considered satisfied with
regard to 25% of the targeted amount of these Awarded Units;

(c) 6.0%, then the Performance Condition shall be considered satisfied with
regard to 100% of the targeted amount of these Awarded Units; and

(d) 7.5%, then the Performance Condition shall be considered satisfied with
regard to 150% of the targeted amount of these Awarded Units; and

(e) a value between the 5.0% and 6.0%, or between the 6.0% and 7.5%, then the
Performance



--------------------------------------------------------------------------------

Condition shall be considered satisfied with regard to a percentage of the
targeted amount of these Awarded Units that is interpolated linearly between 25%
and 100%, or 100% and 150% respectively, based on where such value falls in such
respective range.

 

C. Committee Determination.

Whether or not the Performance Conditions have been satisfied will be determined
by the Committee on or as soon as practicable following the last day of the
Performance Measurement Period. The Committee shall adjust the Performance
Conditions in such manner as it, in its discretion, may determine to be
necessary or appropriate to prevent material impact on the rights of holders of
Performance Stock Options from one or more of the following events, if such
event(s) would impact the Performance Conditions:

 

  •  

the Company’s purchase or sale of any business entity during the Performance
Measurement Period;

 

  •  

costs, fees or assessments imposed on the Company or a subsidiary by
governmental authorities pursuant to (a) any change in law, rule, regulation or
policy adopted during the Performance Measurement Period or (b) any exercise of
administrative discretion announced during the Performance Measurement Period;
or

 

  •  

unforeseen or extraordinary circumstances (including but not limited to
increases in non-performing assets that to do not result in actual losses).